      Case 4:17-cv-00130-RSB-CLR Document 35 Filed 10/21/19 Page 1 of 4


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION

John P. Bennett,

              Petitioner,

       v.                                  Civil Action No. 4:17-cv-00130-RSB-
                                           CLR
Public Law Board No. 7694, CSX
Transportation, Inc., and Brotherhood of
Locomotive Engineers and Trainmen,

              Respondents.



   CSX TRANSPORTATION, INC.’S REPLY TO PLAINTIFF’S RESPONSE TO THE
                 COURT’S SEPTEMBER 11, 2019 ORDER




                                           Amanda Rodman Smith
                                           Georgia Bar No.: 727735
                                           Hall, Bloch, Garland & Meyer, LLP
                                           Post Office Box 5088
                                           Macon, Georgia 31208-5088
                                           (478) 745-1625
                                           (478) 741-8822 facsimile
                                           amandasmith@hbgm.com

                                           Jacqueline M. Holmes*
                                           JONES DAY
                                           51 Louisiana Ave., N.W.
                                           Washington, D.C. 20001
                                           Tel: (202) 879-3939
                                           Fax: (202) 626-1700
                                           jholmes@jonesday.com
                                           *admitted pro hac vice

                                           Attorneys for Respondent
                                           CSX Transportation, Inc.
       Case 4:17-cv-00130-RSB-CLR Document 35 Filed 10/21/19 Page 2 of 4



       Defendant CSX Transportation, Inc. (“CSXT”) respectfully submits this brief reply in

response to Plaintiff’s October 11, 2019 Response (“Response”) to the Court’s September 11,

2019 Order. CSXT has carefully reviewed both the Order and the Response, which suggests that

Mr. Gregory Bennett, an attorney, is willing to obtain pro hac vice admission and formally sign

the pleadings that were previously submitted and signed by Mr. John Bennett, who is not an

attorney. Under the circumstances, and particularly given the fact that Mr. Gregory Bennett

previously disclosed his involvement in preparing the various pleadings, CSXT agrees that this

is an appropriate resolution of the issues raised by the Court’s September 11, 2019 Order. CSXT

submits that, under these circumstances, none of the pleadings should be given the liberal

construction given to pleadings submitted by a pro se plaintiff, inasmuch as they were prepared

by, and will be signed and submitted by, counsel. See Duran v. Carris, 238 F.3d 1268, 1272

(10th Cir. 2001) (noting that two concerns with ghostwritten pleadings are lack of accountability

and improperly affording the plaintiff the benefit of the court’s liberal construction of pro se

pleadings).

       With regard to the specific issues on which the Court requested briefing, CSXT agrees

with the Plaintiff that (a) under these circumstances, the pleadings appear voidable, rather than

void, as long as they are promptly corrected now that Plaintiff has received notice of the

deficiency; (b) Mr. Gregory Bennett’s submission of the pleadings under his own signature

certifying that there are proper grounds for the pleadings permits appropriate accountability as

contemplated by Rule 11; and (c) if the Court deems the pleadings void, any dismissal—whether

with or without prejudice—will end the action due to the statute of limitations governing Mr.

John Bennett’s claims.
      Case 4:17-cv-00130-RSB-CLR Document 35 Filed 10/21/19 Page 3 of 4


Dated: October 21, 2019               Respectfully submitted,



                                      /s/ Amanda Rodman Smith
                                      Amanda Rodman Smith
                                      Georgia Bar No.: 727735
                                      Hall, Bloch, Garland & Meyer, LLP
                                      Post Office Box 5088
                                      Macon, Georgia 31208-5088
                                      (478) 745-1625
                                      (478) 741-8822 facsimile
                                      amandasmith@hbgm.com

                                      Jacqueline M. Holmes*
                                      JONES DAY
                                      51 Louisiana Ave., N.W.
                                      Washington, D.C. 20001
                                      Tel: (202) 879-3939
                                      Fax: (202) 626-1700
                                      jholmes@jonesday.com
                                      *admitted pro hac vice

                                      Attorneys for Respondent
                                      CSX Transportation, Inc.




                                    -2-
       Case 4:17-cv-00130-RSB-CLR Document 35 Filed 10/21/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE

       I hereby certify that, on October 21, 2019, I electronically filed a copy of the foregoing

document, which will be sent by operation of the Court’s electronic filing system to all attorneys

of record. In addition, on this day I served via certified U.S. mail the following:


               John P. Bennett
               44 Belle Grove Circle
               Richmond Hill, GA 31324



                                                  /s/ Amanda Rodman Smith
                                                  Amanda Rodman Smith
                                                  Attorney for Respondent
                                                  CSX Transportation, Inc.
